


AMENDMENT NO. 1 AND JOINDER


This AMENDMENT NO. 1 and JOINDER (this “Amendment and Joinder”) to the Voting
Agreement, dated June 22, 2007, among Noam Gottesman, Pierre Lagrange, Emmanuel
Roman, Leslie J. Schreyer, in his capacity as trustee of the Gottesman GLG
Trust, G&S Trustees Limited, in its capacity as trustee of the Lagrange GLG
Trust ("G&S"), Jeffrey A. Robins, in his capacity as trustee of the Roman GLG
Trust, Point Pleasant Ventures Ltd., a British Virgin Islands company, Jackson
Holding Services Inc., a British Virgin Islands company, Lavender Heights
Capital LP, Sage Summit LP and GLG Partners, Inc., a Delaware corporation
(formerly known as Freedom Acquisition Holdings, Inc.) (“GPI”) (collectively,
the “Parties”), a copy of which is attached hereto as Exhibit A (the “Voting
Agreement”), is made as of February 12, 2010, by and among Martin E. Franklin
(“Franklin”) and the Parties.


INTRODUCTORY STATEMENTS


A.           Franklin and the Parties have agreed to execute and deliver this
Amendment and Joinder in order for Franklin to become a party to the Voting
Agreement.


AGREEMENTS


In consideration of the foregoing and the agreements contained herein, Franklin
hereby agrees as follows:


1.           Defined Terms.  Capitalized terms used herein and not defined
herein shall have the meanings assigned thereto in the Voting Agreement.


 
2.
Amendments to the Voting Agreement.



(a)           All references in the Voting Agreement to (1) “Freedom Acquisition
Holdings, Inc.” shall be to “GLG Partners, Inc. (formerly named Freedom
Acquisition Holdings, Inc.)” and (2) the defined term “Freedom” shall be to the
“Company”.


(b)           Section 9.12 of the Voting Agreement is amended to replace the
address for notices to GPI as follows:



To:
     GLG Partners, Inc.
     399 Park Avenue
     38th Floor
     New York, NY 10022
     Telephone: 212-224-7242
     Telecopier: 212-813-5342
     Attention:   Alejandro San Miguel, Esq.
                         General Counsel and Corporate Secretary


 
 

--------------------------------------------------------------------------------

 


 
with a copy to:
 
Leslie J. Schreyer
Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, New York 10112
Telephone:  212-408-5100
Telecopier:  212-541-5369


(c)           Section 9 of the Voting Agreement is hereby amended by adding the
following new clause 9.13 to the end thereof:


“9.13.  Notwithstanding anything to the contrary in this Agreement, including,
but not limited to, the restrictions under Section 2.5 and the second sentence
of Section 8.1, Martin E. Franklin, or any of his heirs, executors,
administrators, successors or assigns, (a) may at any time transfer any or all
of his Voting Stock to any Person, (b) may at any time, by providing not less
than thirty (30) days prior written notice to all other Parties in accordance
with Section 9.12, withdraw as a Party to this Agreement, and such withdrawal
shall become effective on the date specified in the notice of withdrawal, and
(c) shall not be subject to the provisions of Sections 4 (Drag-Along Rights) and
9.11 (Endorsement of Voting Stock Share Certificates).  Notwithstanding Section
9.3 to the contrary, Stockholder Parties shall only be entitled to
indemnification from Martin E. Franklin pursuant to Section 9.3 of this
Agreement for breaches of this Agreement by Mr. Franklin.  Notwithstanding
Section 9.6 to the contrary, no amendment to this Section 9.13 and no amendment,
alteration or repeal of any other provision of this Agreement, or addition of a
new provision to this Agreement, that would change any right, privilege or
preference of Martin E. Franklin shall be made without the written consent of
Mr. Franklin.  Except as provided for in this Section 9.13, all other provisions
of this Agreement shall be binding upon Mr. Franklin for so long as he is a
Party hereto.  Upon the effectiveness of a transfer of any of Mr. Franklin’s
Voting Stock, any proxy or power granted by Mr. Franklin pursuant to Section 2.4
shall terminate as if this Agreement had terminated with respect to any such
transferred shares of Mr. Franklin’s Voting Stock and all such transferred
shares of Mr. Franklin’s Voting Stock shall be free of all restrictions and
obligations under this Agreement.  Upon the effectiveness of a withdrawal as a
Party to this Agreement, (i) any proxy or power granted by Mr. Franklin pursuant
to Section 2.4 shall terminate as if this Agreement had terminated with respect
to all of Mr. Franklin’s Voting Stock, (ii) all of Mr. Franklin’s Voting Stock
shall be free of all restrictions and obligations under this Agreement, (iii)
this Section 9.13 shall be of no further force or effect, and (iv) this
Agreement shall continue in full force and effect with respect to the other
Parties.”


3.           Joinder.  Franklin hereby agrees that, upon execution of this
Amendment and Joinder he shall become a party to the Voting Agreement as a
"Stockholder Party" and shall be bound by, and subject to, all of the covenants,
terms and conditions of the Voting Agreement, as amended by this Amendment and
Joinder, as fully and the same as though he were an original party thereto.
 
 
 
2

--------------------------------------------------------------------------------




4.           Parties in Interest.  This Amendment and Joinder is binding upon
and is for the benefit of Franklin and its successors and assigns, and for the
benefit of and enforceable by the other persons party to the Voting Agreement.


5.           Further Assurances.  The Stockholder Parties shall, from time to
time execute such other documents and agreements and provide such certificates
as any other party to the Voting Agreement may reasonably request to carry-out
and fulfill the transactions, and permit the exercise and assumption of, such
rights and obligations as are contemplated hereunder.


6.           Ratification and Confirmation of Voting Agreement.  Except as
amended pursuant to this Amendment and Joinder, the Voting Agreement is hereby
ratified and confirmed in all respects.


7.           Effectiveness.  This Amendment and Joinder shall be effective as of
the date hereof.


8.           Headings and Execution.  The descriptive headings of this Amendment
and Joinder are for convenience of reference only and do not constitute a part
of this Amendment and Joinder.  This Amendment and Joinder may be executed by
facsimile or portable document format (pdf) transmission.


9.           Governing Law.  This Amendment and Joinder will be governed by and
construed in accordance with the laws of the State of Delaware.


10.           Notice.  All notices, requests, consents and other communications
hereunder to Franklin shall be deemed to be sufficient if contained in a written
instrument delivered in person or sent by facsimile (provided a copy is
thereafter promptly delivered as provided in this Section 10) or internationally
recognized express courier, addressed to Franklin, with copies to his legal
counsel, at the addresses or facsimile numbers set forth below Franklin’s
signature or such other address or facsimile number as may hereafter be
designated in writing by Franklin.


[Signature page follows]
 
 
 
 
 
 
 
 
 
3


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment and Joinder has been duly executed and
delivered by the undersigned as of the date first above written.
 


 

 
 
/s/  Martin E.
Franklin                                                           
 
Martin E. Franklin
 
Notice details per Section 10 above:
 
Address:  c/o Jarden Corporation
                   555 Theodore Fremd Avenue
                   Rye, NY 10508
                  
                   Facsimile:  (914) 967-9405
 
 
cc:              Kane Kessler, P.C.
                   1350 Avenue of the Americas
                   New York, NY 10019
                   Attn:   Robert L. Lawrence, Esq.
                                Mitchell D. Hollander, Esq.



 


 


 


 


 
(Signature Page to Amendment and Joinder)

 
 

--------------------------------------------------------------------------------

 




 
 
/s/  Noam Gottesman                                                        
 
Noam Gottesman
 
 
/s/  Emmanuel Roman                                                             
 
Emmanuel Roman
 
 
/s/  Pierre Lagrange                                                   
         
 
Pierre Lagrange
 



 


 


 


 


 


 


 


 


 


 
(Signature Page to Amendment and Joinder)

 
 

--------------------------------------------------------------------------------

 



 
/s/  Leslie J. Schreyer                                                 
 
Leslie J. Schreyer, in his capacity as trustee of the Gottesman GLG Trust
 




/s/  Jeffrey A. Robins                                                   
Jeffrey A. Robins, in his capacity as trustee of the Roman GLG Trust
     
JACKSON HOLDING SERVICES INC.
 
By: /s/  Jeffrey A.
Robins                                                            
 
          Name:  Jeffrey A. Robins
 
          Title:    Director



 


 
 
 


 


 


 


 


 


 
(Signature Page to Amendment and Joinder)


 
 

--------------------------------------------------------------------------------

 



 
G&S TRUSTEES LIMITED, IN ITS
CAPACITY AS TRUSTEE OF THE
LAGRANGE GLG TRUST
 
 
By:   /s/  Nigel Bentley                                                 
           
 
           Name:  Nigel Bentley
 
           Title:    Director
 
POINT PLEASANT VENTURES LTD.
 
By:   /s/  Nigel Bentley                                                 
           
 
           Name:  Nigel Bentley
 
           Title:    Director



 


 


 


 


 


 


 


 


 


 
(Signature Page to Amendment and Joinder)



 
 

--------------------------------------------------------------------------------

 



 

 
LAVENDER HEIGHTS CAPITAL LP
 
 
By:  Mount Garnet Limited, its general
        partner
 
 
By:   /s/  Leslie J.
Schreyer                                                            
   
 Name:  Leslie J. Schreyer
   
 Title:    Director



 

 
SAGE SUMMIT LP
 
 
By:  Sage Summit Ltd., its general partner
 
 
By:  /s/  Leslie J.
Schreyer                                                            
   
 Name:  Leslie J. Schreyer
   
 Title:    Director



 


 

 
 


 


 


 


 


 
(Signature Page to Amendment and Joinder)


 
 

--------------------------------------------------------------------------------

 


 
GLG PARTNERS, INC.
           
 
By:   /s/  Alejandro San Miguel                                  
                     
   
Name:  Alejandro San Miguel
   
Title:    General Counsel and Corporate Secretary



 


 


 


 


 


 


 


 


 


 


 


 


 


 
(Signature Page to Amendment and Joinder)

 
 

--------------------------------------------------------------------------------

 



 



 


